McAdam, J.
The draft was drawn by one M. Hartog at Paris, France, directed to the defendant “at No. 677 West End avenue, *37New York”. The defendant, an American citizen, accepted the draft while sojourning in France, hut did not in the acceptance designate any particular place for the payment of the obligation. The domicile of the defendant was in New York. Under such circumstances the draft was payable in New York at the place to which it was directed. The rule, briefly stated, is that where a hill of exchange is addressed to a drawee at a particular place, and the same is accepted generally by him, the address indicates the place where it is to be presented for payment, and a presentment there is sufficient. See 4 Am. & Eng. Ency. of Law (2d ed.), 378; Cox v. National Bank, 100 U. S. 704. “ Where a bill of exchange is specially addressed to the drawee, such address is presumed to he the place intended for its payment”. 1 Rand. Com. Paper, § 26. The place for performance being in New York, the liability of the defendant as acceptor may he determined in accordance with the laws of that State. “ It is by the law of the place where a hill of exchange is payable that we are to ascertain when it falls due, the days of grace belonging to it, the character of these delays, whether for the benefit of the holder or of the debtor; in one word, everything which relates to the right of requiring payment of the debt, or the performance of any other engagement, when the parties have not made any stipulation to the contrary. And it is of little consequence whether the person who demands payment is the creditor who made the contract, or an assignee of his right, such as the holder of a hill of exchange by indorsement ”. Story Confl. of Laws, § 347; see, also, Lee v. Selleck, 33 N. Y. 615. Such being the law, the plaintiffs are entitled to judgment.
Judgment for plaintiffs.